Title: To James Madison from William Eaton, 3 February 1802
From: Eaton, William
To: Madison, James


					
						Duplicate
						Sir
						Leghorn Febry. 3d. 1802
					
					By letter of 13 Decemr., triplicate (A) herewith, enclosure A, I had the honor to intimate an 

intention of going to Leghorn for the benefit of my health.  It may occurr that in my letter of 28 June 

last I reported myself in a state of convalescence from a fever, but that fever left me under the 

influence of a cough which became very troublesome and indeed threatening as the Winter rains 

came on, so that my phisicians advised me to change the air, & if possible take a Sea Voyage.  I left 

the affairs of the United States at Tunis with Doctor William Turner of the Navy, a Young Gentleman 

of talents & integrity from Virginia, & sailed in the Washington eleven O’Clock evening of 13 Decr., 

arrived at Naples 21 having suffer’d much in a violent gale which continued three days, & were 

ordered into quarantine.
					We found at Naples
					
						
							Ship Alexander
							Eben McIntosh, Master 
							of
							Portland
						
						
							"  Mary
							" Solo. Norton
							}
							Boston
						
						
							"  Aurora
							" Harvey
						
						
							Brig Traveller
							" Saml. Taylor
						
						
							"  William
							" C. A. Stokes     
							
							Charleston
						
						
							"  Nymph
							" James Watson
							}
							Philadelphia
						
						
							"  Pennsylvania
							" Hugh McPherson
						
						
							"  Union
							" Alexr. Thomas
						
						
							"  Maria
							" Hardie 
						
					
            several of which were chartered & chartering for Gallipoli S.E. coast of Calabria.  On the 26. I addressed the Amern. Consul inclosure B. which recd. his answer 

the next day with assurances that the communication should be made.  Finding on the 30th. that 

nothing had been done I addressed the same caution through the hands of Chas. F. Degen Esq. and 

on the 1st. Jan. recd. his advise that copies had been handed to the above masters severally; 

notwithstanding which the Brig William and Ship Mary have since sailed for that place.
					It may not be improper to mention here that thursday 17. Dec. lat. 39.45. spoke snow Fox 

of Boston, from Naples bound to Messina with very few men and no guns.  The Mediterranean is 

covered with this kind of adventurers.  If individuals will neither have regard to their own safety nor 

the general interests of the United States, should not the government interdict this loose manner of 

hazarding both by legal prohibitions to commerce here without convoy?  One single merchantman’s 

crew in chains at Tripoli would be of incalculable prejudice to the affairs of the United States in that 

Regency.
					On the 7th. ult. while we were yet in quarantine, complaint came on board that the Gov. of 

Naples had siezed an American’s cargo of oil in port by reason of scarcity in the city.  Whereupon I 

dictated to the Chevalier Acton H: S: Majestys prime Minister of State the letter C. of the inclosures, 

which was signed by Capn. Shaw, and together with a repeated solicitation of my own for mitigation 

of quarantine, sent forward the same day.  The day following we were admitted to pratic, and on the ninth 

waited on the Chevalier at his house, when, in consequence of a suggestion made to me last summer 

by Commodore Dale, I submitted to him, for deliberation, Whether H: S: M: would consent that we 

should land morrish prisoners in his territory in case of need? and, if so, on what conditions?  This 

question is to be answered on my return to Naples.  We talked of the advantages which might result 

to both nations from a commercial treaty between us.  I hoped such a negociation would be soon 

brought up, on the tapis, and thought it a highly probable case.  On the subject of the sequestered 

cargo of oil, the Chevalier assured us, that it was occasioned by a total want of that article to supply 

the consumption of the common people of the city; that the siezure was not a precedent in this 

instance; that two french cargoes were actually under the same sequester; that if seasonable arrivals 

happened the vessel and cargo should be discharged; and that, at all events, the owners should be 

satisfied.  The business suspended until the 15th. without any decision being had; when, on the 

application of the Supercargo as before, I dictated the letter D. which went forward to the Minister 

with Capn. Shaw’s signature and which, on the day following, produced the answer E. and an 

immediate purchase of the cargo in question at the price of the Supercargo.
					On the 17th. Captn. Shaw & myself dined with the Chevalier at his House.  During the 

entertainment conversation run upon general topics: but on leaving the Palace we were accompanied 

into the Antichamber by a Brother of the Minister, who taking me by the hand in an emphasis of 

great sincerity & friendship said “My Brother the General, who has retired to take a little sleep, has 

charged me to express his regret that he could not, on this occasion enter more familiarly into 

certain subjects of discourse which equally engaged his feelings, & the interests of his Country, by 

reason of the British Minister to the Court of Sardinia, whose King is in Naples, being present, as 

well as certain other foreigners, whose Commercial interests contrasted those of all other 

enterprizing Nations in this Sea.  He felt the cause of the United States & his Government to be the 

same against Barbary.  All possible deference would be manifested for the American Squadron in 

prosecuting the War against Tripoli, by giving provisions & such other Assistance as Circumstances 

should render necessary.  He regretted that no treaty of Amity & Commerce subsisted between the 

two Nations.”
					The Civilities and distinctions we experienced at Naples, not only from the Prime Minister 

but other distinguished characters, merely on Account of our being Officers of the American 

Government are unequivocal evidence of their desire to profit of the interprize of our Nation to 

obtain some kind of succour against the piracy of Barbary on their Navigation.  At the same time it 

suggests an opinion that this moment may be improved to negociate a Commercial Treaty with 

Naples, which might secure great preferences to the Commerce of the United States.  Such an 

intercourse might be highly advantageous to our fisheries & W.I. carrying Trade—Articles which 

now come to the Country chiefly in British & Danish bottoms.  It would certainly be useful to obtain 

free entry into the Ports of Palermo & Naples during the War with Tripoli.
					Whether our Government should avail itself of this occasion to negociate a treaty of Amity 

& Commerce with the King of the two Sicilies or not, it seems highly necessary that we should have a 

more active, & more influential Agent at Naples.  The Gentleman now clothed with that trust appears 

wholly indifferent to the business, & what is more hurtful to the interests of Americans at his suit, he 

is obnoxious to the Government, being in principle a Jacobin, & destitute of prudence to conceal it.  

All our Citizens who have been at Naples complain of his Agency.  He certainly not only does not do 

honour to, but disgraces the Nation he has the honor to represent.  The protest of the Brig Delay, 

Captn. Sprague which was wrecked in the Bay of Naples a few days before our arrival thither, will go 

to confirm this presentment.
					While in Naples I had private audience with the King of Sardinia.  We may have entry & 

provisions in his Island.  The port of Cagliari affords a safe harbour, & good beef, pork, mutton, 

bread, poultry, wine, & brandy, perhaps cheaper than any Ports in the Mediterranean, except those 

of Sicily.
					We arrived here 30th. Ulto., eight days from Naples.  The Washington sails to morrow—I 

return for Tunis in ten days.  The Brig Benvenuto Jercovich is here.  I shall endeavour to evade the 

pt. of the balance of freight on principles stated in former Communications.  I have the honor to be 

&ca.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
